                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-333-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )       ORDER
                                                        )
 ANTONIO FIELDS,                                        )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 24) filed September 27, 2019. Respectfully, the Court finds that the Defendant’s

motion is not consistent with the Local Rules, especially Local Civil Rule 6.1(c) in that it does not

state a proper basis for sealing the pleading in question. The Court will deny the motion without

prejudice to bring it again, and encourages counsel for the Defendant to consult the aforementioned

Local Rule.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No. 24) is

DENIED WITHOUT PREJUDICE.




                                       Signed: September 30, 2019
